TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00490-CV




                                        In re Roy Vicencio




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               On August 4, 2008, relator Roy Vicencio filed a motion for emergency relief and

petition for writ of mandamus complaining of the trial court’s July 31 order requiring him to produce

certain discovery responses by 10:00 a.m. on August 4, 2008. See Tex. R. App. P. 52.8, 52.10. We

granted Vicencio’s motion for emergency relief and stayed the discovery order pending our

determination of the merits of Vicencio’s petition. On August 5, the real party in interest filed a

response to the petition and a motion for reconsideration of our emergency stay. Having reviewed

the documents filed by the parties, we dissolve our emergency stay and deny Vicencio’s petition for

writ of mandamus.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: August 6, 2008